Case 2:17-cv-02547-DDC-TJJ Document 214-3 Filed 07/24/19 Page 1 of 4




                      EXHIBIT 3
                                                 Case 2:17-cv-02547-DDC-TJJ Document 214-3 Filed 07/24/19 Page 2 of 4
4/28/2019                                                            Rule 45. Clerk's Duties I Federal Rules of Appellate Procedure I LII I Legal Information Institute
     .•
   Cornell Law School

    Legal Information Institute                  OPEN ACCESS TO LAW SINCE 1992
                                                                                   [LII-r.;        .!
                                                                                                 ....


          Federal Rules of Appellate Procedure> TITLE VII. GENERAL PROVISIONS> Rule 45. Clerk's Duties



          Rule 45. Clerk's Duties
          (a) GENERAL PROVISIONS.

              (1) Qualifications. The circuit clerk must take the oath and post any bond required by law. Neither the clerk nor any deputy
            clerk may practice as an attorney or counselor in any court while in office.

              (2) When Court Is Open. The court of appeals is always open for filing any paper, issuing and returning process, making a
            motion, and entering an order. The clerk's office with the clerk or a deputy in attendance must be open during business hours
            on all days except Saturdays, Sundays, and legal holidays. A court may provide by local rule or by order that the clerk's office
            be open for specified hours on Saturdays or on legal holidays other than New Year's Day, Martin Luther King, Jr. 's Birthday,
            Washington's Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans' Day, Thanksgiving Day, and
            Christmas Day.

          (b) RECORDS.

              (1) The Docket. The circuit clerk must maintain a docket and an index of all docketed cases in the manner prescribed by the
            Director of the Administrative Office of the United States Courts. The clerk must record all papers filed with the clerk and all
            process, orders, and judgments.

              (2) Calendar. Under the court's direction, the clerk must prepare a calendar of cases awaiting argument. In placing cases on
            the calendar for argument, the clerk must give preference to appeals in criminal cases and to other proceedings and appeals
            entitled to preference by law.

             (3) Other Records. The clerk must keep other books and records required by the Director of the Administrative Office of the
            United States Courts, with the approval of the Judicial Conference of the United States, or by the court.

          (c) NoT1cE oF AN ORDER oR JUDGMENT. Upon the entry of an order or judgment, the circuit clerk must immediately serve a notice of
          entry on each party, with a copy of any opinion, and must note the date of service on the docket. Service on a party represented
          by counsel must be made on counsel.

https://www.law.cornell.edu/rules/fraplrule_45                                                                                                                            114
                                                Case 2:17-cv-02547-DDC-TJJ Document 214-3 Filed 07/24/19 Page 3 of 4
4128/2019                                                     Rule 45. Clerk's Duties I Federal Rules of Appellate Procedure I LII I Legal Information Institute

      '(d) CusroDv oF RECORDS AND PAPERS. The circuit clerk has custody of the court's records and papers. Unless the court orders or
       instructs otherwise, the clerk must not permit an original record or paper to be taken from the clerk's office. Upon disposition of
       the case, original papers constituting the record on appeal or review must be returned to the court or agency from which they
       were received. The clerk must preserve a copy of any brief, appendix, or other paper that has been filed.


                                                                                               NOTES

       (As amended Mar. 1, 1971, eff. July 1, 1971; Mar. 10, 1986, eff. July 1, 1986; Apr. 24, 1998, eff. Dec. 1, 1998; Apr. 29, 2002, eff.
       Dec. 1, 2002; Apr. 25, 2005, eff. Dec. 1, 2005.)

                                                               NoTES OF ADVISORY COMMITTEE ON RuLEs-1967

          The duties imposed upon clerks of the courts of appeals by this rule are those imposed by rule or practice in a majority of the
       circuits. The second sentence of subdivision (a) authorizing the closing of the clerk's office on Saturday and non-national legal
       holidays follows a similar provision respecting the district court clerk's office found in FRCP 77 (c) and in FRCrP 56.

                                                          NOTES OF ADVISORY COMMITTEE ON RULES-1971 AMENDMENT

            The amendment adds Columbus Day to the list of legal holidays. See the Note accompanying the amendment of Rule 26(a).

                                                          NoTES OF ADVISORY COMMITTEE ON RuLEs-1986 AMENDMENT

         The amendment to Rule 45(b) permits the courts of appeals to maintain computerized dockets. The Committee believes that
       the Administrative Office of the United States Courts ought to have maximum flexibility in prescribing the format of this docket in
       order to ensure a smooth transition from manual to automated systems and subsequent adaptation to technological
       improvements.

          The amendments to Rules 45(a) and (d) are technical. No substantive change is intended. The Birthday of Martin Luther King,
       Jr. has been added to the list of national holidays.

                                                               COMMITTEE NOTES ON RuLEs-1998 AMENDMENT

         The language and organization of the rule are amended to make the rule more easily understood. In addition to changes made
       to improve the understanding, the Advisory Committee has changed language to make style and terminology consistent
       throughout the appellate rules. These changes are intended to be stylistic only.

                                                               COMMITTEE NoTES ON RuLEs-2002 AMENDMENT




https://www.law.comell.edu/rules/frap/rule_45                                                                                                                      214
                                                Case 2:17-cv-02547-DDC-TJJ Document 214-3 Filed 07/24/19 Page 4 of 4
4/2812019                                                      Rule 45. Clerk's Duties I Federal Rules of Appellate Procedure I LII I Legal Information Institute

     · • Subdivision (c). Subdivision (c) has been amended so that the clerk may use electronic means to serve notice of entry of an
      order or judgment upon parties who have consented to such service.

        Changes Made After Publication and Comments. No changes were made to the text of the proposed amendment or to the
       Committee Note.

                                                                COMMITTEE NorEs ON RuLEs-2005 AMENDMENT

         Subdivision (a)(2). Rule 45(a)(2) has been amended to refer to the third Monday in February as "Washington's Birthday." A
       federal statute officially designates the holiday as "Washington's Birthday," reflecting the desire of Congress specially to honor
       the first president of the United States. See 5 U.S.C. §6103(a). During the 1998 restyling of the Federal Rules of Appellate
       Procedure, references to "Washington's Birthday" were mistakenly changed to "Presidents' Day." The amendment corrects that
       error.

         Changes Made After Publication and Comments. No changes were made to the text of the proposed amendment or to the
       Committee Note.


       Taxonomy upgrade extras
       appellate procedure

        < Rule44. Case Involving a Constitutional Question When the                               up                                                                Rule 46. Attorneys   >
        United States or the Relevant State is Not a Party




   About Lii

   Contact us

   Advertise here

   Help

   Terms of use

https://www.law.comell.edu/rules/frap/rule_45                                                                                                                                                3/4
